Case 4:17-cr-00009-MAC-KPJ Document 239 Filed 12/28/20 Page 1 of 5 PageID #: 7582




  UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §    CASE NO. 4:17-CR-9
                                                   §
  CHIA JEAN LEE (2)                                §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Chia Jean Lee’s (“Lee”) pro se Motion for

  Extension for Filing the Reply to Preliminary Order of Forfeiture Relate[d] to Defendant

  Substitute Property (#238).

  I.       Background

           On January 18, 2017, the grand jury returned an Indictment against Defendants Theodore

  William Taylor (“Taylor”) and Lee (collectively, “Defendants”), who are husband and wife. The

  Indictment charged Defendants with conspiracy to distribute, dispense, or possess with the intent

  to distribute or dispense controlled substances, in violation of 21 U.S.C. § 846. The Indictment

  included a Notice of Intent to Seek Criminal Forfeiture pursuant to 21 U.S.C. § 853 that gave

  notice of the Government’s intent to seek forfeiture of the defendants’ right, title, and interest in

  all property, real or personal, constituting or derived from proceeds obtained directly or indirectly

  as a result of the charged offense, as well as any property used or intended to be used in any

  manner to commit or facilitate the commission of the offense. The property subject to forfeiture

  included, but was not limited to, the following:

           a.     $21,615.00 in cash seized at the Defendants’ residence in Plano, Texas, on
                  or about February 2, 2012;

           b.     $1,389.00 in cash seized from Clinic #2 [located at 1920 N. Collins
                  Boulevard, Richardson, Texas,] on or about February 2, 2012;
Case 4:17-cr-00009-MAC-KPJ Document 239 Filed 12/28/20 Page 2 of 5 PageID #: 7583




         c.      All medical practioner licenses and registrations, including nay medical,
                 nursing, or other license related to the medical profession . . .; and

         d.      Substitute assets authorized by 21 U.S.C. § 853(p).

         On October 10, 2018, following an 8-day trial, a jury found Defendants guilty on the sole

  count of the Indictment. At the conclusion of the trial, the parties, through counsel, advised the

  court that they had reached an agreement on the entry of a forfeiture judgment against Defendants.

  In light of the agreement, a separate forfeiture proceeding before the jury became unnecessary.

         Pursuant to the parties’ agreement, which was stated on the record, Defendants consented

  to the entry of a forfeiture judgment for: $450,000.00 and applicable medical/nursing licenses.

  After confirming on the record that Taylor, Lee, and their respective attorneys understood and

  voluntarily accepted the agreement, the court accepted the agreement, obviating the forfeiture

  phase of the trial.

         On April 24, 2019, the Government moved for entry of a Preliminary Forfeiture Order

  covering the property noted above (#151). The court granted the Government’s motion and

  entered a Preliminary Forfeiture Order (#152) which included, among other things, $450,000.00

  in favor of the United States which represents the value of the proceeds of the offense for which

  Defendants were convicted. The Preliminary Forfeiture Order became a Final Forfeiture Order

  as to Defendants upon the court’s pronouncement of their sentences in this case on May 3, 2019.

         On December 3, 2020, the Government filed a Motion for Preliminary Order of Forfeiture

  of Defendants’ Substitute Property in Partial Satisfaction of Money Judgment (#236). The

  Government noted that as of November 18, 2020, the balance owing on the money judgment

  remained at $450,000.00 and sought to apply the following seized assets to the outstanding balance

  of the money judgment:

                                                  2
Case 4:17-cr-00009-MAC-KPJ Document 239 Filed 12/28/20 Page 3 of 5 PageID #: 7584




         a.      $21,615.00 in U.S. currency seized at Defendants’ residence, and

         b.      $1,389.00 in U.S. currency seized at Defendants’ medical clinic.

         On December 4, 2020, the court granted the Government’s motion and entered a

  Preliminary Order of Forfeiture Relating to Defendants’ Substitute Property (#237), wherein the

  court ordered that Defendants’ interest in the above-listed property was forfeited to the United

  States. On December 18, 2020, Lee filed the instant motion (#238), seeking “an extension to

  reply to the Preliminary Order.” It is not apparent from Lee’s motion whether she intended to

  seek an extension of time to file a response to the Government’s motion, or whether she seeks

  additional time to contest the court’s preliminary order.

  II.    Analysis

         The Government may seek the forfeiture of substitute property pursuant to Federal Rule

  of Criminal Procedure 32.2(e), which states in relevant part:

         (1) In General. On the government’s motion, the court may at any time enter an
         order of forfeiture or amend an existing order of forfeiture to include property that:

                 (A) is subject to forfeiture under an existing order of forfeiture but was
                 located and identified after that order was entered; or

                 (B) is substitute property that qualifies for forfeiture under an applicable
                 statute.

         (2) Procedure. If the government shows that the property is subject to forfeiture
         under Rule 32.2(e)(1), the court must:

                 (A) enter an order forfeiting that property, or amend an existing
                 preliminary or final order to include it; and

                 (B) if a third party files a petition claiming an interest in the property,
                 conduct an ancillary proceeding under Rule 32.2(c).

  FED. R. CRIM. P. 32.2(e).


                                                   3
Case 4:17-cr-00009-MAC-KPJ Document 239 Filed 12/28/20 Page 4 of 5 PageID #: 7585




         Applicable here, 21 U.S.C. § 853(p) provides:

         (1) In general.

         Paragraph (2) of this subsection shall apply, if any property described in subsection
         (a), as a result of any act or omission of the defendant–

                 (A) cannot be located upon the exercise of due diligence;

                 (B) has been transferred or sold to, or deposited with, a third party;

                 (C) has been placed beyond the jurisdiction of the court;

                 (D) has been substantially diminished in value; or

                 (E) has been commingled with other property which cannot be divided
                 without difficulty.

         (2) Substitute property

         In any case described in any of subparagraphs (A) through (E) of paragraph (1), the
         court shall order the forfeiture of any other property of the defendant, up to the
         value of any property described in subparagraphs (A) through (E) of paragraph (1),
         as applicable.

  21 U.S.C. 853(p); see United States v. Haro, 753 F. App’x 250, 257-58 (5th Cir. 2018).

         Here, Defendants agreed to forfeit $450,000.00, and that amount is covered in the court’s

  Preliminary Forfeiture Order, which became a Final Forfeiture Order as to Defendants upon the

  court’s pronouncement of their sentences in this case. The Government has shown that as of

  November 18, 2020, the balance owing on the money judgment remains at $450,000.00. Thus,

  the seized currency is subject to forfeiture in partial satisfaction of the outstanding money

  judgment. While a third party is permitted to file a petition claiming an interest in the property,

  such avenue is not afforded to a defendant. FED. R. CRIM. P. 32.2(e)(2)(B); see 21 U.S.C.

  § 853(n)(1).



                                                  4
Case 4:17-cr-00009-MAC-KPJ Document 239 Filed 12/28/20 Page 5 of 5 PageID #: 7586




  III.   Conclusion

         Accordingly, Lee’s Motion for Extension for Filing the Reply to Preliminary Order of

  Forfeiture Relate[d] to Defendant Substitute Property (#238) is DENIED.

         SIGNED at Beaumont, Texas, this 28th day of December, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               5
